Title: Proposed Rules Concerning Arming and Equipping of Vessels by Belligerents in the Ports of the United States, First Version, [29–30 July 1793]
From: Jefferson, Thomas
To: 



[Philadelphia, July 29–30. 1793]

[First Version]
Rules proposed by Attorney General

   
   Agreed




  Agreed
  II.
  That all equipments purely for the accommodation of vessels, as merchantmen, be admitted.



  Agreed
  III.
  That all equipments, doubtful in their nature, and applicable equally to commerce or war, be admitted, as producing too many minutiae.


  Agreed
  IV
  That all equippments, solely adapted to military objects be prohibited.


  Rules proposed by the Secretary of the Treasury


  Agreed
  I
  That the original arming and equipping of Vessels for military service offensive or defensive in the ports of the UStates be considered as prohibitted to all.



  NegativedThe Secretary of the Treasury only holding the opinion.
  II
  That Vessels, which were armed before their coming into our ports, shall not be permitted to augment their military equipments in the Ports of the UStates, but may repair or replace any military equipments, which they had when they began their voyage for the UStates; that this however shall be with the exception of Privateers of the Parties opposed to France who shall not refit or repair.


  Agreed.
  V
  That, for convenience, vessels armed & Com~ before they come into our Ports may engage their own Citizens, not being inhabitants of the UStates.


I concur in the rules proposed by the Attorney general as far as respects materials or means of annoyance furnished by us—and I should be for an additional rule that as to means or materials brought into this country & belonging to themselves they are free to use them.

Th: J.

